DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “at least one controller that is connected to the electromagnetic wave output circuit via an electric line, acquires collection amounts of PM as exhaust emissions contained in exhaust gas discharged from the internal combustion engine and substances other than PM, based on a rotational speed and a fuel injection amount of the internal combustion engine, and  controls an output intensity of the electromagnetic waves output by the electromagnetic wave output unit, wherein the at least one controller causes the electromagnetic wave output circuit to output electromagnetic waves with a first output intensity when the collection amount of the substances other than PM becomes equal to or smaller than a predetermined threshold, and causes the electromagnetic wave output circuit to output electromagnetic waves with a second output intensity that is lower than the first output intensity when the collection amount of the substances other than PM becomes larger than the predetermined threshold, in a case where the collection amount of PM has exceeded a permissible value of the collection amount of PM in the filter”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.